Cite as 2015 Ark. 122

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-14-641

MORRIS DEAN DAVIS                                    Opinion Delivered March   19, 2015
                                  APPELLANT
                                                     PRO SE APPEAL FROM THE
V.                                                   LINCOLN COUNTY CIRCUIT COURT
                                                     [NO. 40CV-14-11]

STATE OF ARKANSAS                                    HONORABLE JODI RAINES DENNIS,
                                    APPELLEE         JUDGE

                                                     AFFIRMED.


                                           PER CURIAM


       In 2013, appellant Morris Dean Davis entered a negotiated plea of nolo contendere to

manslaughter, manufacture of a controlled substance, abuse of a corpse, and tampering with

physical evidence. He was sentenced to an aggregate term of 384 months’ imprisonment. On

March 21, 2014, appellant filed a pro se petition for writ of habeas corpus in the Lincoln County

Circuit Court, the county in which he was imprisoned.1 The circuit court dismissed the petition

with prejudice, and appellant has lodged an appeal of that order in this court.

       As he did in his petition, appellant argues on appeal that he received ineffective assistance

of counsel when entering his plea of nolo contendere. We find no ground on which to reverse

the order. A circuit court’s denial of habeas relief will not be reversed unless the court’s findings

are clearly erroneous. Henderson v. State, 2014 Ark. 180 (per curiam). A finding is clearly

erroneous when, although there is evidence to support it, the appellate court, after reviewing the

entire evidence, is left with the definite and firm conviction that a mistake has been committed.

       1
           At the time of this decision, appellant remains incarcerated in Lincoln County.
                                       Cite as 2015 Ark. 122

Bryant v. Hobbs, 2014 Ark. 287 (per curiam).

       A writ of habeas corpus is proper when a judgment of conviction is invalid on its face

or when a trial court lacked jurisdiction over the cause. Davis v. Reed, 316 Ark. 575, 873 S.W.2d
524 (1994). The burden is on the petitioner in a habeas-corpus petition to establish that the trial

court lacked jurisdiction or that the commitment was invalid on its face; otherwise, there is no

basis for a finding that a writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226
S.W.3d 797 (2006) (per curiam). Under our statute, a petitioner who does not proceed under

Act 1780 of 2001 Acts of Arkansas must plead either the facial invalidity or the lack of

jurisdiction by the trial court and must additionally make a showing by affidavit or other

evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-112-

103(a)(1) (Repl. 2006); Murphy v. State, 2013 Ark. 155 (per curiam). Proceedings for the writ are

not intended to require an extensive review of the record of the trial proceedings, and the court’s

inquiry into the validity of the judgment is limited to the face of the commitment order. Murphy,

2013 Ark. 155.

       Allegations of ineffective assistance of counsel are not cognizable in a habeas proceeding.

Green v. State, 2014 Ark. 30 (per curiam). Any allegation appellant desired to raise concerning

counsel’s effectiveness should have been raised in a timely filed petition for postconviction relief

pursuant to Arkansas Rule of Criminal Procedure 37.1. Green, 2014 Ark. 30. A petition for writ

of habeas corpus is not a substitute for proceeding under the Rule. Rodgers v. Hobbs, 2011 Ark.
443 (per curiam).

       Because appellant did not establish the facial invalidity of the judgment or demonstrate



                                                 2
                                       Cite as 2015 Ark. 122

a lack of the trial court’s jurisdiction, he did not establish a basis for a writ of habeas corpus to

issue. Culbertson v. State, 2012 Ark. 112 (per curiam). Jurisdiction is the power of the court to

hear and determine the subject matter in controversy. Bliss v. Hobbs, 2012 Ark. 315 (per curiam).

Appellant offered nothing in his habeas petition to demonstrate that the trial court in his case

did not have subject-matter jurisdiction to hear and determine cases involving violations of

criminal statutes, and he failed to establish that the judgment was invalid on its face.

Accordingly, the circuit court’s order is affirmed.

       Affirmed.

       Morris Dean Davis, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Rebecca B. Kane, Ass’t Att’y Gen., for appellee.




                                                 3